Exhibit 10.110

 

PLS REPO FACILITY 

EXECUTION

 

AMENDMENT NO. 12 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Amendment No. 12 to Amended and Restated Master Repurchase Agreement, dated as
of January 28, 2016 (this “Amendment”), among Credit Suisse First Boston
Mortgage Capital LLC (the “Buyer”), PennyMac Loan Services, LLC (the
“Seller”) and Private National Mortgage Acceptance Company, LLC  (the
 “Guarantor”).

 

RECITALS

 

The Buyer, the Seller and the Guarantor are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of May 3, 2013 (as amended by
Amendment No. 1, dated as of September 5, 2013, Amendment No. 2, dated as of
January 10, 2014,  Amendment No. 3, dated as of March 13, 2014, Amendment No. 4,
dated as of April 30, 2014,  Amendment No. 5, dated as of May 22, 2014,
Amendment No. 6, dated as of June 3, 2014, Amendment No. 7, dated as of October
31, 2014,  Amendment No. 8, dated as of December 23, 2014, Amendment No. 9,
dated as of October 30, 2015, Amendment No. 10, dated as of November 10, 2015,
and Amendment No. 11, dated as of December 15, 2015, the “Existing Repurchase
Agreement”; as further amended by this Amendment, the “Repurchase Agreement”)
and the related Pricing Side Letter, dated as of May 3, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Pricing
Side Letter”).  The Guarantor is party to that certain Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of August 14, 2009,  by the Guarantor in favor of Buyer.  Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Repurchase Agreement and Guaranty, as applicable. 

The Buyer, the Seller and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1.Definitions.  Section 2 of the Existing Repurchase Agreement is hereby
amended as follows:

1.1deleting the definition of “Termination Date” in its entirety and replacing
it with the following:

“Termination Date” means the earlier of (a) March 31, 2016, and (b) the date of
the occurrence of an Event of Default.

 



-1-

--------------------------------------------------------------------------------

 



SECTION 2.Conditions Precedent.  This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

 

2.1Delivered Documents.  On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

 

(a)this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Seller and the Guarantor;  

(b)and Amendment No. 9 to that certain Pricing Side Letter, dated as of the date
hereof, executed and delivered by duly authorized officers of the Buyer, the
Seller and the Guarantor;

 

(c)such other documents as the Buyer or counsel to the Buyer may reasonably
request.

 

SECTION 3.Representations and Warranties.  Seller hereby represents and warrants
to the Buyer that it is in compliance with all the terms and provisions set
forth in the Repurchase Agreement on its part to be observed or performed, and
that no Event of Default has occurred or is continuing, and hereby confirms and
reaffirms the representations and warranties contained in Section 13 of the
Repurchase Agreement.

 

SECTION 4.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 5.Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

 

SECTION 6.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

 

SECTION 7.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 8.Reaffirmation of Guaranty.  The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the



-2-

--------------------------------------------------------------------------------

 



Obligations of Seller to Buyer under the Repurchase Agreement and related
Program Agreements, as amended hereby.

 

[Remainder of page intentionally left blank]

 

 



-3-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Buyer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Elie Chau

 

 

 

Name: Elie Chau

 

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Name: Pamela Marsh

 

 

 

Title:   Executive Vice President, Treasurer

 

 

 

 

 

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Name: Pamela Marsh

 

 

 

Title:   Executive Vice President, Treasurer

 

Signature Page to Amendment No. 12 to Amended and Restated Master Repurchase
Agreement

--------------------------------------------------------------------------------